DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 2/9/2021 amended claim 16 (claims 22-23 were previously amended in the claim set filed 1/25/2021) and cancelled claims 18, 20, 24-27 and 34-35.  Applicant’s amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Placek and Placek in view of Girshick from the office action mailed 11/25/2020; therefore these rejections are withdrawn.  For the reasons discussed below claims 16, 21-23 and 28-33 are allowed.  


Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the beginning of line 1 on page 1 of the specification:    
Please add the phrase, "This application is a 371 of PCT/EP2017/064735, filed 06/16/2017.”  



Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, it is very well known in the art for lubricant compositions to comprise base oils and polyalkyl(meth)acrylate (co)polymers for use as viscosity index improvers.  However, the specific polyalkylmethacrylate copolymers of the instant application are unique in that they are limited to a narrow range of alkyl groups present in narrow concentrations wherein only monomer (A) and (B) can be used in combination to produce results that are unexpected in terms of viscosmetric properties that are not seen by similarly structured polyalkylmethacrylate-based viscosity index improvers as is shown by the Affidavit signed by Valerie Doyen on 11/9/2020.  For these reasons claims 16, 21-23 and 28-33 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.